Title: From Thomas Jefferson to George Jefferson, 25 October 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Oct. 25. 05
                  
                  In my letter of the 10th. inst. I desired you to send back to Baltimore a box or boxes containing a marble bust & pedestal. should that not have been done, be so good as to forward them to Monticello, a satisfactory arrangement respecting them having since been made.
                  Your letter containing our last Quarterly account has been recieved. the balance against me is larger than I had been aware of. it shall be covered in a fortnight. accept affectionate salutations
                  
                     Th: Jefferson
                     
                  
               